     Case 3:18-cv-00389-ALB-SMD Document 43 Filed 04/17/20 Page 1 of 15




                 IN THE UNITED STATES DISTRICT COURT
                 FOR THE MIDDLE DISTRICT OF ALABAMA
                           EASTERN DIVISION

REGINA HUTCHINSON,                         )
                                           )
             Plaintiff,                    )
                                           )
      v.                                   )   CASE NO. 3:18-cv-389-ALB
                                           )
AUBURN UNIVERSITY,                         )
                                           )
             Defendant.                    )
                                           )
                                           )
                                           )

                   MEMORANDUM OPINION AND ORDER

      This matter comes before the Court on Auburn University’s (“Defendant”)

partial motion to dismiss the charges brought against it by Regina Hutchinson

(“Plaintiff”). See Doc. 36. Plaintiff’s second amended complaint contains three

counts. See Doc. 35. Plaintiff alleges that Auburn University discriminated against

her based on her race in violation of Title VII (Count 1), subjected her to a hostile

work environment in violation of Title VII (Count 2), and retaliated against her for

her EEOC complaint against it in violation of Title VII (Count 3). Defendant has

moved to dismiss the second and third counts. Upon consideration, Defendant’s

motion is due to be GRANTED IN PART AND DENIED IN PART.
     Case 3:18-cv-00389-ALB-SMD Document 43 Filed 04/17/20 Page 2 of 15




                                  BACKGROUND

      Plaintiff filed her initial complaint on April 5, 2018. In response to a briefing

order on Defendant’s motion to dismiss, Plaintiff asked for, and was granted, leave

to amend her complaint and did so on May 25. After reviewing the complaint, the

Court held a hearing on January 31, 2020 to ask Plaintiff to clarify various matters

therein. After this hearing, Plaintiff filed a second amended complaint on February

19, 2020. Defendant filed a partial motion to dismiss.

      The following facts are taken from the second amended complaint and, for the

purpose of this analysis, are taken as true.

      Plaintiff is an African-American female and has been employed at Auburn

University in a clerical position for the last 27 years. Plaintiff received excellent

performance appraisals until Chance Corbett, a Caucasian male, became her

supervisor in May of 2016. Immediately thereafter, Plaintiff began to feel that she

was being treated less favorably than her Caucasian co-workers. Plaintiff’s factual

allegations are universally related to Chance Corbett. Plaintiff has alleged that

Corbett did the following:

          o He appeared more comfortable working with Caucasians and treated

             Hutchinson rudely as compared to these Caucasians.

          o He told Hutchinson that he could not work with someone he could not

             trust.

                                           2
     Case 3:18-cv-00389-ALB-SMD Document 43 Filed 04/17/20 Page 3 of 15




          o He did not punish Michael Adams for saying that Hutchinson’s former

              supervisor, an African-American, was responsible for an audit at

              Auburn.

          o He gave Hutchinson administrative leave and a written reprimand.

          o He gave preferential treatment to Lyn Littleton, a Caucasian female,

              over Hutchinson by scrutinizing Hutchinson’s work and time sheets

              and failing to scrutinize Littleton’s work or the time she spent at lunch.

          o He protected a Caucasian employee, Catherine Stephens, who had been

              caught sleeping on the job by her supervisor, by keeping her write-up

              in his office and failing to send it to human resources.1

          o He gave Stephens a larger pay raise than Hutchinson despite Stephens’

              lower performance evaluation numbers.

          o He boasted at a staff meeting that he carried a loaded pistol in an ankle-

              holster for people that might upset him.

          o He assigned Hutchinson to sit at the front desk when the front desk

              clerk was absent, even though Littleton’s desk was closer to the front

              desk.

          o He issued Hutchinson a Corrective Action Report.


1
  Even though she never found herself in a similarly sleepy situation, Plaintiff has cited this
incident to show that Corbett showed mercy and favor to a Caucasian employee while he continued
to scrutinize her.

                                              3
     Case 3:18-cv-00389-ALB-SMD Document 43 Filed 04/17/20 Page 4 of 15




         o He gave Hutchinson busy work that she had already completed and

             scrutinized her more rigorously after she filed a complaint with the

             EEOC.

         o He removed Hutchinson’s Human Resources Liaison duties from her

             job responsibilities and reassigned them to a Caucasian female in order

             to ensure that she would not be reclassified into a higher pay category.

         o He requested job studies on all Security Service Representative

             positions and TES employee positions, which led to those individuals

             receiving pay raises, but did not request a job study for Hutchinson’s

             position.

      Hutchinson’s EEOC charges painted a slightly different picture. Her first

EEOC charge, filed in July 2017, alleged that, in addition to her race, Corbett was

discriminating against Hutchinson due to a heart disease related to stress that he

himself had caused.      She also alleged that Stephens and Littleton received

preferential treatment, that Corbett said he wouldn’t work with someone he couldn’t

trust, that Corbett was trying to provoke her, and that Corbett generally favored

younger people, white people, and his own friends. See Doc. 41-1 at 9-10. In her

supplemental affidavit, filed with the EEOC on October 18, 2017, Hutchinson

recounted retaliatory actions but again painted a different picture than that found in

her complaint. In the supplement, Hutchinson alleges only that she must tell Corbett


                                          4
     Case 3:18-cv-00389-ALB-SMD Document 43 Filed 04/17/20 Page 5 of 15




when she needs to leave for an appointment, that she is forced to sit at the front desk

when the employee ordinarily assigned to that role is absent, and that Corbett does

not let her work overtime.

      The operative complaint brings three counts. First, the complaint alleges that

Corbett discriminated against Plaintiff because of her race by treating her

unfavorably compared to white coworkers in ways that affected her eligibility for

promotions and raises. Second, the complaint alleges that Corbett created a racially

hostile work environment. Third, the complaint alleges that Corbett retaliated against

Plaintiff for filing an EEOC complaint.

                                    STANDARD

      When considering a motion to dismiss, the court accepts all facts alleged in

the complaint as true and draws all reasonable inferences in the plaintiff’s favor.

Keating v. City of Miami, 598 F.3d 753, 762 (11th Cir. 2010). There are two

questions a court must answer before dismissing a complaint. First, the court must

ask whether there are allegations that are no more than conclusions. If there are,

they are discarded. Second, the court must ask whether there are any remaining

factual allegations which, if true, could plausibly give rise to a claim for relief. If

there are none, the complaint will be dismissed. Bell Atlantic Corp. v. Twombly, 550

U.S. 544, 570 (2007).




                                          5
      Case 3:18-cv-00389-ALB-SMD Document 43 Filed 04/17/20 Page 6 of 15




                                        DISCUSSION

       As recounted above, this case has been pending for a long time at the motion

to dismiss stage. Some of that delay is because Plaintiff’s first two complaints did

not clearly identify the adverse employment actions about which she was

complaining.2 Plaintiff’s most recent amended complaint was enough to convince

Defendant to concede that Count One states a plausible claim for racial

discrimination in promotion/pay. But Defendant continues to ask this Court to

dismiss Counts Two (hostile work environment) and Three (retaliation).

    A. Count 2 – Plaintiff has failed to allege a severe or pervasive hostile work

       environment.

       Defendant is correct that Plaintiff’s hostile work environment allegations fail

to state a claim upon which relief may be granted. To state a plausible hostile work

environment claim, Plaintiff must allege “(1) that [she] belong[s] to a protected

group; (2) that [she has] been subject to unwelcome harassment; (3) that the

harassment must have been based on a protected characteristic of the employee[],

such as race; (4) that the harassment was sufficiently severe or pervasive to alter the

terms and conditions of employment and create a discriminatorily abusive working




2
 Some of the delay is also attributable to a judicial emergency in the Middle District of Alabama.
After it had moved through three previous judges, including a magistrate judge to whom it had
been referred for a report and recommendation, the undersigned received this case in October of
2019.

                                                6
     Case 3:18-cv-00389-ALB-SMD Document 43 Filed 04/17/20 Page 7 of 15




environment; and (5) that the employer is responsible for such environment under

either a theory of vicarious or of direct liability.” Buckhanon v. Huff & Assocs.

Const. Co., 506 F. Supp. 2d 958, 964 (M.D. Ala. 2007) (internal quotations and

citations omitted).


       The operative complaint does not include allegations of objectively “severe

or pervasive” harassment that would alter the terms and conditions of Plaintiff’s

employment.3 Plaintiff feels subjectively that she was mistreated by Corbett and that

having Corbett as her supervisor affected her job. On that basis, she asked for and

received a transfer. But the test for a hostile work environment claim is objective,

not subjective, and the bar is quite high. See Murphy v. City of Aventura, 383 F.

App'x 915, 918 (11th Cir. 2010) (holding that calling someone a “slut,” “whore,”

“bitch,” and “hooker” over the course of three years was not sufficiently severe or

pervasive). A court must evaluate the totality of the circumstances in assessing how

a reasonable objective person would perceive the alleged conduct, including:


       (1) the frequency of the conduct; (2) its severity; (3) whether it was
       physically threatening or humiliating; and (4) whether it unreasonably
       interfered with [the plaintiff’s] work performance. No single factor is
       determinative, and either severity or pervasiveness can satisfy the
       element, if sufficient. However, teasing, offhand comments, and

3
 Defendant argues that Plaintiff’s claim is also barred because the charges in her second amended
complaint are different from what she presented to the EEOC. Because the Court concludes that
her claim so clearly fails on the merits, the Court does not address this argument.



                                               7
     Case 3:18-cv-00389-ALB-SMD Document 43 Filed 04/17/20 Page 8 of 15




       isolated incidents do not constitute discriminatory changes in the terms,
       conditions, or privileges of employment. To the contrary, the
       workplace must be permeated with discriminatory intimidation,
       ridicule, and insult.

Greywoode v. Sci. Applications Int'l Corp., 943 F. Supp. 2d 1355, 1373 (M.D. Ala.

2013) (internal quotations and citations omitted).


       Plaintiff’s allegations do not meet this objective test. Here, Plaintiff complains

about the actions of a single supervisor for whom she worked for approximately 18

months. She alleges that Corbett seemed more comfortable working with Caucasians

than he did with African-Americans, but Plaintiff does not identify any racially-

charged comments or biased statements.4 Plaintiff alleges that Corbett told Plaintiff

that he did not want to work with someone he did not trust, but that is both a racially

neutral and a reasonable sentiment. Plaintiff also alleges that Corbett scrutinized her

time sheets, made her sit at the front desk, and prevented her from receiving credit

for overtime work. But Congress did not enact the civil rights laws to regulate where

an employee sits or how a supervisor reviews an employee’s time sheets. These



4
 See Isaac v. School Bd. Of Miami-Dade Cnty., Fla., 2002 WL 31086118 (S.D. Fla. Sep. 3, 2002)
(holding supervisor’s alleged comments, including telling Hispanic social worker not to help plan
African-American coworker’s party and to “let the black ones do it,” and comment that supervisor
did not want to sit next to “that black woman” insufficiently severe or pervasive); Barrow v. Ga.
Pacific Corp., 144 Fed.Appx. 54, 57 (11th Cir. 2005) (holding conduct insufficiently
commonplace, overt and denigrating to be considered severe and pervasive where, over fourteen
years, a workplace included displays of Confederate flag, the letters “KKK” on walls and objects,
and a noose in coworker’s locker, and evidence that the plaintiff’s coworkers and supervisors
called him a “nigger” multiple times, repeatedly called him “boy,” threatened to kick plaintiff’s
“black ass,” threatened to “cut” him for looking at white woman, and called him “dumb ass”).

                                               8
     Case 3:18-cv-00389-ALB-SMD Document 43 Filed 04/17/20 Page 9 of 15




minor slights were neither physically threatening nor humiliating, and they do not

constitute severe or pervasive harassment.

      Plaintiff’s most substantial allegations are not about Corbett’s alleged

mistreatment of her, but his alleged favorable treatment of her colleagues. Plaintiff

alleges that Corbett did not chastise Littleton when she took long lunch breaks or

ask Littleton to fill in at the front desk. Similarly, Plaintiff alleges that, although

Stephens was caught sleeping on the job and scored lower on her performance

review, she was never disciplined and was given a bigger raise than Plaintiff. These

allegations of differential treatment are enough to move forward on Count One for

racial discrimination, as Defendant has conceded. But differential treatment in

relatively minor office matters does not create an objectively hostile work

environment. E.g. Guthrie v. Waffle House, Inc., 460 F. App'x 803, 807 (11th Cir.

2012) (holding that dozens of derogatory comments over an eleven-month period is

insufficiently severe and pervasive); cf. Miller v. Kenworth of Dothan, Inc., 277 F.3d

1269, 1276 (11th Cir. 2002) (holding that the usage of three to four ethnic slurs on a

daily basis over the period of one month was sufficiently severe and pervasive).


      Finally, Plaintiff has alleged that Corbett bragged at a staff meeting about a

pistol that he kept in an ankle-holster and said he might have to use it if someone

upset him. Plaintiff’s counsel emphasized this statement at the hearing on the

previous version of the complaint and does so again in the briefing. But the Court
                                          9
    Case 3:18-cv-00389-ALB-SMD Document 43 Filed 04/17/20 Page 10 of 15




cannot see how this statement created a severe or pervasive hostile work

environment based on race. It was not directed at Plaintiff, it had nothing to do with

race, and it happened (apparently) one time. See Evans v. Pemco Aeroplex, Inc.,

1998 WL 1048470, at *13 (N.D. Ala. Feb. 23, 1998) (holding that the plaintiff’s

allegations were insufficiently severe where an employee was shown a picture of a

noose, saw the letters “KKK” displayed at employer’s facility, and saw applications

with the words “Nigger Application” written on them, because the plaintiff had

neglected to give a specific time frame or show how they had affected his work

performance). Further, as Defendant points out, Corbett was the head of Auburn’s

law enforcement division; he would be expected to carry a weapon. See Doc. 36 at

10. Plaintiff has alleged no set of facts that could plausibly support a hostile work

environment claim, and the count will be dismissed accordingly.


   B. Count 3 – Plaintiff has alleged a plausible retaliation claim.

      Plaintiff alleges that, after she filed an EEOC complaint, Corbett began to

retaliate against her. Plaintiff alleges she was forced to endure increased scrutiny

and busywork, as well as having various duties removed. Defendant responds that

the Court should not entertain Plaintiff’s retaliation claim because it is procedurally

barred. If the Court does entertain the claim, Defendant argues it should be

dismissed because there is no reasonable inference that the acts alleged were caused



                                          10
    Case 3:18-cv-00389-ALB-SMD Document 43 Filed 04/17/20 Page 11 of 15




by Plaintiff’s protected activity. The Court concludes that Plaintiff has alleged a

plausible claim of retaliation and that this part of the motion should be denied.


   1. Plaintiff has made an adequate showing that she filed a supplemental affidavit

      to raise the retaliation claim.


      As an initial matter, Plaintiff has made an adequate showing that she

exhausted her administrative remedies. Defendant cites precedent from this Court

for the proposition that Plaintiff should not be permitted to argue her retaliation

claim because, according to her official EEOC file, she never submitted a

supplemental affidavit with allegations of retaliatory action and has therefore not

exhausted her administrative remedies. See Ketring v. Auburn Univ., 2019 WL

3825333, at *2 (M.D. Ala. Aug. 15, 2019). Plaintiff responds that she did file such

a supplement with the EEOC and has attached a copy. See Doc. 41 at 7.


       The Court cannot resolve this issue of fact at the motion-to-dismiss stage.

Defendant cites Carney v. City of Dothan, 158 F. Supp. 3d 1263, 1276 (M.D. Ala.

2016), which in turn cites federal regulations, for the proposition that a charge is

considered “filed” only when it has been received by the EEOC. But Carney was

decided at summary judgment based on undisputed evidence that the EEOC did not

receive the charge. Defendant also cites Ketring for the proposition that a district

court can take judicial notice of the EEOC file and its contents at the motion to

                                          11
     Case 3:18-cv-00389-ALB-SMD Document 43 Filed 04/17/20 Page 12 of 15




dismiss stage. However, in Ketring, the court considered that “plaintiff has given

no reason to question the file’s completeness” as one of the reasons why it proceeded

to take judicial notice of the file.


       At this point in the litigation, the Court concludes that Plaintiff has plausibly

alleged that she exhausted administrative remedies. Both Plaintiff and her attorney

have alleged that the supplemental charge was mailed. Although Defendant relies

on the EEOC’s certified file for its contention that the supplemental charge was not

filed with the EEOC, the Court is obligated at this stage of the litigation to draw all

reasonable inferences in favor of the Plaintiff, including that she filed the

supplemental EEOC charge as she alleges. Defendant can revisit this issue at

summary judgment.


   2. Plaintiff has alleged a plausible retaliation claim.


       Plaintiff’s retaliation claim also survives on the merits. “To establish a prima

facie case of retaliation under Title VII, ‘the plaintiff must show (1) that she engaged

in statutorily protected expression; (2) that she suffered an adverse employment

action; and (3) that there is some causal relation between the two events.’” Thomas

v. Cooper Lighting, Inc., 506 F.3d 1361, 1363 (11th Cir. 2007). There is no dispute

that Plaintiff has successfully alleged the first element of her retaliation claim: she

engaged in protected activity by filing an EEOC charge in July of 2017. There is

                                           12
    Case 3:18-cv-00389-ALB-SMD Document 43 Filed 04/17/20 Page 13 of 15




also no dispute that she has successfully alleged the second element: adverse

employment actions were taken against her. Specifically, her supervisory duties

were removed in November 2017 and her Human Resources Liaison duties were

removed in June 2018. See Doc. 42 at 4.


      Defendant argues that Plaintiff’s retaliation claim falters at the third

element—causation—because these adverse employment actions are not in close

temporal proximity to Plaintiff’s EEOC charge. But the Court disagrees. Although,

as Defendant argues, a six-month to one-year temporal proximity between an EEOC

complaint and an adverse employment action is not enough by itself to establish

causation in this Circuit, it would be error for the Court to dismiss Plaintiff’s

retaliation claim on this ground. The lack of close temporal proximity defeats a

retaliation claim only “in the absence of other evidence tending to show causation.”

Higdon v. Jackson, 393 F.3d 1211, 1220 (11th Cir. 2004). Here, in addition to

temporal proximity, Plaintiff has alleged other facts that could be considered

circumstantial evidence of causation, such as disparate treatment, mandated busy

work, limited overtime, and a potential surveillance device that she found in her

office. See Boyland v. Corr. Corp. of Am., 390 F. App’x 973, 974–75 (11th Cir.

2010) (holding that “[i]n the absence of close temporal proximity between the

protected activity and the employer’s adverse action, a plaintiff may be able to

establish causation where intervening retaliatory acts commenced shortly after the

                                        13
    Case 3:18-cv-00389-ALB-SMD Document 43 Filed 04/17/20 Page 14 of 15




plaintiff engaged in a protected activity”); Woldeab v. DeKalb Cty. Sch. Dist., 2018

WL 10510815, at *7 (N.D. Ga. Nov. 6, 2018) (holding that “there are instances in

which a consistent and sustained pattern of retaliation, which begins immediately

after protected activity, will create an inference of causation between the protected

activity and the entirety of the retaliatory actions”); Richie v. Mitchell, 2015 WL

3616076, at *6 (N.D. Ala. June 9, 2015) (denying motion to dismiss because,

although the temporal proximity may be too tenuous to state a retaliation claim,

“some other facts alleged by plaintiff ... could also be considered as other evidence

of retaliation”); El-Saba v. Univ. of S. Ala., 2015 WL 5849747, at *15 (S.D. Ala.

Sept. 22, 2015) (recommending denial of a motion to dismiss where there was a two-

year gap between the protected activity and the adverse employment action because

discovery may “unearth evidence of retaliation such that at summary judgment or

trial, the plaintiff will not have to rely heavily on the temporal proximity between

protected conduct and adverse actions to prove her case”), report and

recommendation adopted as modified, 2015 WL 5882977 (S.D. Ala. Oct. 7, 2015).

Whether Plaintiff can develop this other evidence of causation is a question for

summary judgment or trial.


                                 CONCLUSION

      For the foregoing reasons, Defendant’s partial motion to dismiss (Doc. 36) is

due to be and is GRANTED IN PART AND DENIED IN PART.

                                         14
Case 3:18-cv-00389-ALB-SMD Document 43 Filed 04/17/20 Page 15 of 15




 Count Two is DISMISSED WITH PREJUDICE.

 The case will proceed on Count One and Count Three.

 DONE and ORDERED this 17th day of April 2020.



                                    /s/ Andrew L. Brasher
                               ANDREW L. BRASHER
                               UNITED STATES DISTRICT JUDGE




                                 15
